    Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 1 of 21 PageID #:587




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

RUBEN SILVA,                                      )
                                                  )
              Plaintiff,                          )
                                                  )      No. 18-cv-5214
       v.                                         )
                                                  )      Judge John Z. Lee
RANDY PFISTER, ROB JEFFREYS,                      )
WILLIAM BROWN, and BAREA                          )
MIGGINS,                                          )
                                                  )
              Defendants.                         )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff Ruben Silva, an Illinois state prisoner, has brought this suit

challenging the conditions of his confinement under 42 U.S.C. § 1983.                   Silva

asserts that his cell in the F housing unit (“F-House”) at Stateville Correctional

Center (“Stateville”) was filthy and infested with pests in violation of his Eighth

Amendment rights. He is suing Rob Jeffreys, the current Acting Director of the

Illinois Department of Corrections (“IDOC”); 1 Randy Pfister, the Warden of

Stateville Correctional Center (“Stateville”) during the relevant period; William

Brown, a lieutenant at Stateville; and Barea Miggins, a correctional counselor at

Stateville (collectively, “Defendants”). 2 He seeks to hold Defendants responsible



1      John Baldwin was the Acting Director of IDOC at all times relevant to this suit;
however, Rob Jeffreys has since assumed that role. See 9/25/19 Order, ECF No. 50. Because
Silva sued the Acting Director in his official capacity, Jeffreys was substituted for Baldwin
as a defendant in this case. Id. The other Defendants are sued in their individual capacities.
2      Although Silva originally named another IDOC employee, Major Watts, in his
complaint (and discusses her in his response to Defendants’ motion for summary judgment),
it appears that Watts was never served. See Process Receipt and Return Form, ECF No. 16
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 2 of 21 PageID #:588




for their roles in failing to address the conditions or otherwise allowing them to

continue.    Defendants have moved for summary judgment.                  For the following

reasons, that motion is denied.

                                   I.      Background 3

A.     Conditions of Plaintiff’s Confinement

       Silva was incarcerated in Stateville’s F-House from September 29, 2016, to

November 30, 2016, when the housing unit was officially closed due to safety and

operational hazards. Pl.’s L.R. 56.1 Stmt. Additional Material Facts (“PSOAF”)

¶ 12, ECF No. 75; Defs.’ L.R. 56.1 Stmt. Material Facts (“DSOF”) ¶ 1, ECF No. 69.

When Silva arrived at his F-House cell, he found feces and food smeared on the

cell wall, mold in the damp area by the sink, cockroaches, spiders, gnats, and a



(noting that the summons was returned unexecuted because the United States Marshals
were unable to locate Watts). To clarify the record, the Court sua sponte dismisses Silva’s
claims as to Watts under Rule 12(b)(5). See Fed. R. Civ. P. 12(b)(5). Given how far this case
has progressed and the amount of time since the alleged constitutional violation, Silva’s
claims against Watts are dismissed with prejudice. See Cardenas v. City of Chi., 646 F.3d
1001, 1005–08 (7th Cir. 2011) (explaining the factors a district court should consider when
dismissing under Rule 12(b)(5), including prejudice to a defendant’s ability to defend the suit
and whether the statute of limitations has lapsed).
3       The following facts are undisputed or deemed admitted, unless otherwise noted.
Because Defendants failed to respond to Plaintiff’s Local Rule 56.1 Statement of Additional
Material Facts, those facts are deemed admitted for the purposes of this motion. See J & J
Sports Prods., Inc. v. Banda, No. 08 C 2570, 2009 WL 960098, at *2 (N.D. Ill. Apr. 8, 2009)
(quoting Cracco v. Vitran Exp., Inc., 559 F.3d 625, 632 (7th Cir. 2009)). Defendants also have
waived any objection to the Court’s consideration of the two exhibits Silva attached to his
statement of additional facts. See Cracco, 559 F.3d at 632 (“Because of the important function
local rules like Rule 56.1 serve in organizing the evidence and identifying disputed facts, we
have consistently upheld the district court’s discretion to require strict compliance with those
rules.”); Cochran v. CSX Transp., Inc., 112 F. Supp. 2d 733, 740 (N.D. Ind. 2000) (“In general,
a party must move to strike an affidavit that violates Federal Rule of Civil Procedure 56(e),
and the failure to strike the exhibit results in a waiver of the objection in the absence of a
gross miscarriage of justice.”).


                                               2
   Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 3 of 21 PageID #:589




strong stale stench, “like [when] you . . . open up an old freezer.” PSOAF ¶ 2; see

Defs.’ Ex. B (“Silva Dep.”) at 36:4–39:18, ECF No. 69-2; Defs.’ Ex. H (“Grievance

Response”) at 4, ECF No. 69-8. The mold was fuzzy and black in color (with some

green and white patches); the cockroaches crawled on Silva’s desk, bed, belongings,

and body; and the smell made it hard for him to breathe. PSOAF ¶¶ 2, 4, 34. The

cell also was cold because the window was broken—its glass was cracked, the latch

did not work, and it had no seal. Id. ¶ 9. As a result, Silva had to stuff his blanket

into the window to keep the cold air out. Id. Although this made the temperature

tolerable during the day, at night, Silva would get cold because he could not use

his blanket. Id. ¶ 10.

      To make matters worse, Silva’s cell was located right next to three large,

lidless trash bins. Id. ¶ 7. The trash bags often were left overnight before they

were taken out, and they sometimes burst open, spilling garbage. Id. The trash

smelled and attracted birds and mice. Id. ¶ 8. The birds left droppings on the

floor and rail outside Silva’s cell, while the mice ran inside his cell. Id.

      In addition, F-House was also extremely loud. Id. ¶¶ 11, 13. Silva could

hear the other inmates screaming, banging their doors, and playing the radio; in

his words, it was “pandemonium.”          Silva Dep. at 75:9–24.      The noise was

exacerbated by the “terrible acoustics” of F-House’s panopticon design. PSOAF

¶¶ 11, 13.




                                           3
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 4 of 21 PageID #:590




B.     Defendants’ Responses to the Conditions

       As soon as Silva saw the state of his cell, he complained to Lieutenant

Brown, who told Silva to “deal with it” and “clean it up.” Id. ¶ 18. The parties

have significant disagreements about the extent to which Silva could have, should

have, and did clean his cell.

       Defendants assert that inmates are responsible for cleaning their cells.

DSOF ¶ 17. They state that cleaning supplies were provided to inmates on a

weekly basis and additional supplies were provided on demand. Id. ¶¶ 17–18.

Inmates could ask correctional staff to submit a work order so that the cells could

be cleaned by custodial staff. DSOF ¶ 13. Stateville policy specified that such

work orders could be placed to address minor violations of its safety and sanitation

standards. Id. ¶ 12; Defs.’ Ex. D, Stateville Institutional Directive on Safety and

Sanitation Inspections at 3, ECF No. 69-4.

       Defendants point out that Silva never explicitly asked anyone to submit a

work order to clean his cell; nor did he ask Lieutenant Brown for cleaning supplies

when he first arrived in his cell. Id. ¶¶ 15, 20. In Defendants’ view, Silva was

more interested in transferring to a clean cell than cleaning the cell to which he

was assigned. Id. ¶ 21; see Silva Dep. at 61:19–62:1 (“Q: Were you able to clean it

up, the spiderwebs? A: Yeah. But I wasn’t trying to clean none of it up. I wanted

out of that cell.”). For example, Silva admitted that, when Lieutenant Brown first

instructed him to clean his cell, Silva did not ask request cleaning supplies, despite

not having any. Silva Dep. at 42:4–12 (“Q: Who did you ask for cleaning supplies?



                                          4
   Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 5 of 21 PageID #:591




A: Lieutenant Brown. Q: And what did he say? A: No, actually I didn’t ask him for

none. I just wanted to get out of that cell, honestly. Q: Did you ask anybody for

cleaning supplies? A: No, I did not. I was trying to get out the cell. I wasn’t trying

to clean that up.”).

         Defendants also state that they employed an exterminator, Critter Ridder,

which regularly serviced F-House, including on September 22, October 20, and

November 16, 2016. DSOF ¶ 23. They assert that the trash was taken out and

the floors were swept on a daily basis, while the floors were mopped at least once

a week. Id. ¶¶ 24–26. Furthermore, IDOC policy provides for regular inspections,

which then generate written safety and sanitation reports. Id. ¶ 9–10. Defendants

highlight that the safety and sanitation report from October 2016—while Silva

was assigned to F-House—notes that all areas were “clean and in good repair.” Id.

¶ 11; Defs.’ Ex. E, Stateville Safety & Sanitation Reports at 48; ECF No. 69-5.

         Silva, on the other hand, maintains that he did try to clean the cell, and

used his own face towel to wipe the feces off the walls. PSOAF ¶ 20. He also killed

the majority of the gnats and cleared the spiderwebs. Id. ¶ 6; Silva Dep. at 61:19–

62:1. But despite Silva’s efforts, he could not clean off the mold, which was stuck

to the wall. See Silva Dep. at 45:18–20 (“A: . . . You go over [the mold with the face

towel] and you feel how rough it is and all scraped up, and nothing’s coming off.”).

And he could not eliminate the cockroaches, which he continued to see every day.

PSOAF ¶ 6. Nor could he do anything about the broken window, mice, birds, or

noise.



                                          5
   Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 6 of 21 PageID #:592




      Silva also disputes the availability of cleaning supplies. He states that he

was never provided with a scrubber, a mop, a sponge, gloves, or any other cleaning

implements. Id. ¶ 19. In fact, Silva asserts that, throughout his placement in F-

House, he was only provided with a small cup of watered-down disinfectant on one

or two occasions. Id. Silva also claims that he did not know that he could ask

correctional staff to submit a work order for cleaning his cell, id. ¶ 23, and notes

that the policy itself instructs only Safety and Sanitation Officers to submit work

orders, Pl.’s Resp. Defs.’ L.R. 56.1 Stmt. Material Facts (“Pl.’s Resp. DSOF”) ¶ 12,

ECF No. 76. Furthermore, Silva did not think that he needed to explicitly ask for

cleaning supplies after complaining to multiple correctional officers and showing

them the condition of his cell. PSOAF ¶ 23; Pl.’s Resp. DSOF ¶¶ 15, 18, 20.

      Silva also points out that—while the October 2016 safety and sanitation

report states that F-House was clean and in good repair—the reports for January,

February, March, April, May, and August of that year all note that F-House was

not free of insects, rodents, birds, and other animals. PSOAF ¶ 14. The July and

August reports also noted that the trash bins needed to be lined and covered. Id.

¶ 15; see Stateville Safety & Sanitation Reports at 18. And Defendants did not

produce safety and sanitation reports for September or November 2016. Pl.’s Resp.

DSOF ¶ 11.

      Furthermore, notwithstanding IDOC’s contract with Critter Ridder, Silva

never saw an exterminator come to F-House, and no one sprayed for cockroaches

or other pests in Silva’s cell. Id. ¶ 5. And, in his experience, although the trash



                                         6
   Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 7 of 21 PageID #:593




may have been taken out once per twenty-four-hour period, it was often left in the

bins overnight. Id. ¶ 7. Finally, he asserts that the sweeping and mopping of the

F-House hallways did not address the bird droppings that collected on the railing

outside his cell. Silva Dep. at 71:1–72:3.

      The parties agree that on October 10, 2016, Silva submitted a grievance

describing the conditions of his cell and complaining that Brown had “knowingly

and deliberately subjected [Silva] to inhumane living conditions.”        Grievance

Response at 3. Nine days later, Counselor Miggins responded to Silva’s grievance,

stating: “If mold is present, you should contact unit staff so a work order can be

submitted. Every effort is made to ensure wildlife does not enter, however from

time to time this may occur. The unit is sprayed monthly for bugs.” Id. Silva

notes that the grievance response did not explain that he must explicitly ask

correctional staff to submit a work order. Pl.’s Resp. DSOF ¶ 14.

      Silva later saw Miggins when she was making her rounds after he had

submitted his grievance. PSOAF ¶ 26. But although he showed her the condition

of his cell, her only response was to tell Silva, “stop coming to seg[regation].” Id.

Miggins did not advise Silva to submit a work order via correctional staff, she did

not submit a work order for him, she did not advise him to ask for cleaning

supplies, and she did not arrange for cleaning supplies to be sent to him.

      On December 9, 2016, Warden Pfister signed Silva’s grievance, indicating

that he concurred with Miggins’s response. Grievance Response at 2. And in May




                                         7
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 8 of 21 PageID #:594




2017, the Acting Director of IDOC signed the administrative review board’s order

denying Silva’s appeal. Id. at 1.

       In addition to Silva’s grievance, Pfister received the monthly safety and

sanitation reports, which described the conditions at Stateville, in general, and F-

House, in particular. PSOAF ¶¶ 16–17. Silva also submits that in 2013, the John

Howard Association of Illinois—an independent prison monitoring association—

published a monitoring report on Stateville that was “reviewed and fact-checked”

by “Stateville and IDOC administrators.”         Pl.’s Ex. 1, 2013 John Howard

Association Report at 2 n.1, ECF No. 75-1. The monitoring report stated that

“[i]nmate reports of bird, rodent, cockroach, and spider infestations [at Stateville]

were common and credible,” and that “Unit F [was] in particularly poor condition,

[with] peeling paint, water leaks, and mold” as well as “insufficient cleaning

supplies.” 2013 John Howard Association Report at 12.

C.     Plaintiff’s Injuries

       One week after Silva was placed in F-House, he started suffering from

headaches, trouble breathing, stomach pain, and diarrhea. PSOAF ¶ 31. The

smell in Silva’s cell also made it difficult to breathe. Id. ¶ 34. Silva’s headaches

were frequent, and he had not experienced them prior to his time at F-House. Id.

¶ 33. The headaches resolved after he left. Id. ¶ 33.

       Silva suffered from diarrhea on two occasions, each of which lasted for

multiple days. Id. ¶ 32. He sought treatment for the headaches and the diarrhea,

and medical personnel gave him medication for each ailment. Id. ¶ 33; DSOF ¶ 28;



                                          8
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 9 of 21 PageID #:595




Silva Dep. at 115:22–116:14. Additionally, Silva experienced stress and anxiety

from the stench, the pest infestations, the mold, and the perpetual noise, and he

saw a mental health provider to learn how to cope with it. PSOAF ¶ 35–36.

D.     Procedural History

       Plaintiff filed his complaint pro se on July 27, 2018, asserting that each

Defendant violated his constitutional rights by subjecting him to cruel and

unusual conditions of confinement. The Court conducted an initial screening, see

28 U.S.C. § 1915A, and directed Defendants to respond to the suit. The Court

appointed counsel, the parties took discovery, and Defendants now move for

summary judgment.

                               II.    Legal Standard

       Summary judgment is appropriate where the evidence shows “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial

burden of demonstrating the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The nonmoving party must then “come

forward with specific facts showing that there is a genuine issue for trial.”

LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d 356, 359 (7th Cir. 2019). To satisfy

that ultimate burden, the nonmoving party must establish “that a reasonable jury

could return a verdict in [his] favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769,

772–73 (7th Cir. 2012); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248




                                           9
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 10 of 21 PageID #:596




(1986) (“[S]ummary judgment will not lie . . .       if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”).

      On summary judgment, a “court may not assess the credibility of witnesses,

choose between competing inferences or balance the relative weight of conflicting

evidence; it must view all the evidence in the record in the light most favorable to

the non-moving party and resolve all factual disputes in favor of the non-moving

party.” McCottrell v. White, 933 F.3d 651, 657–58 (7th Cir. 2019) (cleaned up); see

also Anderson, 477 U.S. at 255 (“The evidence of the non-movant is to be believed,

and all justifiable inferences are to be drawn in his favor.”).

                                   III.   Analysis

      The conditions of confinement in a jail or prison violate the Eighth

Amendment’s prohibition on cruel and unusual punishment when “(1) there is a

deprivation that is, from an objective standpoint, sufficiently serious that it results

in the denial of the minimal civilized measure of life’s necessities, and (2) where

prison officials are deliberately indifferent to this state of affairs.” Gray v. Hardy,

826 F.3d 1000, 1005 (7th Cir. 2016) (cleaned up) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994)). An official is deliberately indifferent if he or she acted or

failed to act despite knowledge of a substantial risk to inmate health or safety. Id.

at 1008. A § 1983 plaintiff must also demonstrate injury and causation; in other

words, he must “show that he suffered some cognizable harm from the overall lack

of a sanitary environment, and that the [defendants’] deliberate indifference

caused that harm.” Id. at 1006.



                                          10
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 11 of 21 PageID #:597




        Here, Defendants argue that they are entitled to summary judgment

because Silva cannot demonstrate a genuine issue of material fact as to any of

these elements. The Court will address each in turn.

A.      Objectively Serious Condition of Confinement

        “Incarcerated persons are entitled to confinement under humane conditions

which provide for their ‘basic human needs.’” Rice ex rel. Rice v. Corr. Med. Servs.,

675 F.3d 650, 664 (7th Cir. 2012) (quoting Rhodes v. Chapman, 452 U.S. 337, 347

(1981)). The Seventh Circuit has held that “[a] lack of heat, clothing, or sanitation

can violate the Eighth Amendment.” Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir.

2006). “Some conditions of confinement may establish an Eighth Amendment

violation in combination when each alone would not do so. This is true when the

deprivations have a mutually enforcing effect which produces the deprivation of a

single, identifiable human need.” Id. Furthermore, “[a]n adverse condition of

confinement, if endured over a significant time, can become an Eighth Amendment

violation even if it would not be impermissible if it were only a short-term

problem.” Gray, 826 F.3d at 1005 (citing Dixon v. Godinez, 114 F.3d 640, 643 (7th

Cir. 1997)”.

        As particularly relevant here, the Seventh Circuit has recognized that “a

prolonged pest infestation, specifically a significant infestation of cockroaches and

mice, may be considered a deprivation sufficient to constitute a due process

violation.” Sain v. Wood, 512 F.3d 886, 894 (7th Cir. 2008) (citing Antonelli v.

Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996)). And in Gray v. Hardy, the Seventh



                                          11
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 12 of 21 PageID #:598




Circuit considered conditions in Stateville’s F-House that are nearly identical to

the ones endured by Silva, finding that the “myriad infestations” and “lack of

access to adequate cleaning supplies,” when taken together, deprived the plaintiff

of “the basic human need of rudimentary sanitation in violation of the Eighth

Amendment.” 826 F.3d at 1006. The Seventh Circuit described the conditions as

follows:

            [The plaintiff] sees cockroaches at least every other day,
            and sometimes as often as every few minutes. Birds fly
            and nest all over the prison, leaving their droppings on
            the floors and walls . . . . [Prison officials] wash the floors
            every other day, but the dander from vermin and the bird
            feces remain in difficult-to-reach places despite these
            efforts. Mice are often in Gray’s cell, where they eat his
            food. The cell house is also infested with ants, spiders,
            flies, gnats, moths, and mosquitos. A big source of the
            problem lies in the prison’s failure to fix broken windows
            and other holes in the wall, through which the birds and
            other pests re-enter as soon as they are removed . . . . A
            pest control company services the prison once a month,
            but Gray asserts that its efforts are ineffective, and the
            company does nothing about the birds . . . . The prison’s
            policies regulating cleaning supplies contribute to the
            unsanitary conditions that prevail. Gray receives only
            one towel, which is replaced every eight months; he also
            gets some watered-down disinfectant spray. He does not
            have access to mops, brooms, or buckets . . . . [When Gray
            submitted a grievance, the response] acknowledged that
            wildlife enter the prison and it said that the prison was
            making “[e]very effort” to keep it out. In addition, the
            letter pointed out that Gray’s cellblock was sprayed for
            bugs once a month and that the prison distributed
            cleaning supplies when requested.

Id. at 1003–04. Gray complained that the conditions exacerbated his asthma and

caused a rash to develop on his skin. Id.




                                          12
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 13 of 21 PageID #:599




      Defendants attempt to differentiate this case from Gray, citing Cobian v.

McLaughlin for the proposition that there is no constitutional violation where an

inmate can clean his own cell. 804 F. App’x 398 (7th Cir. 2020). But Cobian is

distinguishable for two reasons. First, in Cobian, the plaintiff protested only that

the cell’s surfaces were initially covered in another inmate’s feces. Id. at 398.

Cobian did not complain about a pest infestation or other unsanitary conditions.

Second, and more significantly, “[a]fter Cobian notified prison staff about the cell’s

condition, he received cleaning supplies—bleach, disinfectant, rags, and gloves.”

Id. at 398–99. “With them, [Cobian] cleaned up all the feces except for remnants

stuck in two areas: an enclosed section of plexiglass on the cell door (above the food

port, which he fully cleaned) and behind the window screen near the foot of his

bed.” Id. at 399. Cobian filed suit because, despite his continued complaints, wind

coming in through his broken window “blew dry fecal matter onto Cobian’s feet at

night, which he had to wash off in his sink in the mornings.” Id. By contrast,

here, it is undisputed that Silva was never provided with proper cleaning supplies,

like bleach or gloves, and that the face towel he used to wipe up the feces was not

effective against the mold or other conditions in his cell.

      This case is also distinguishable from Sain v. Wood, where “during [the

plaintiff’s] approximately six-year confinement in the old unit, he often saw

‘several’ cockroaches crawling in his cell.” 512 F.3d 886, 894 (7th Cir. 2008). But

in that case, the plaintiff conceded that “an exterminator regularly visited his

cell—every month or month and a half—and also would come in response to Mr.



                                         13
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 14 of 21 PageID #:600




Sain’s complaints.” Id. By contrast, here, Silva states that no exterminator ever

visited his cell, and he never saw an exterminator treat F-House in general. See

PSOAF ¶ 5. And, “perhaps most notable, Stateville’s sign-in sheets for Critter

Ridder show that, although it visited each cell house once a month,” the

exterminators did not necessarily visit any individual cells. See Hardy v. Godinez,

No. 12 C 6033, 2017 WL 2569605, at *10 (N.D. Ill. June 12, 2017); id. at *4

(distinguishing between sign-in entries stating that Critter Ridder visited F-House

in general and “F Unit, all cells,” which indicated that individual cells were

treated); Defs.’ Ex. F, Contractual Service Employee Sign In Sheet for Critter

Ridder, Inc., ECF No. 69-6.

        Because the facts construed in the light most favorable to Silva present

conditions that are practically identical to those found unconstitutional in Gray v.

Hardy, Defendants have not demonstrated that they are entitled to judgment as a

matter of law on the ground that the conditions of Silva’s confinement were not

objectively serious.

B.      Deliberate Indifference

        To survive summary judgment, Silva also must show that Defendants were

deliberately indifferent to a substantial risk to his health or safety. See Gray, 826

F.3d at 1008. This means that Defendants not only must have been aware of facts

from which they could infer that a substantial risk of serious harm existed, they

also must have drawn that inference. Id. That said, Silva does not bear the burden

of proving that Defendants “acted or failed to act believing that harm actually



                                          14
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 15 of 21 PageID #:601




would befall” him; rather, “it is enough to show that [each Defendant] ‘acted or

failed to act despite his knowledge of a substantial risk.’” Id. (quoting Farmer, 511

U.S. at 842.). The Seventh Circuit has held that, where pest infestations and

otherwise systemic unsanitary conditions are at issue, “the risk of both physical

and psychological harm is obvious—children are taught the importance of washing

their hands before kindergarten, and the repulsive nature of cockroaches and mice

is hardly subject to dispute.” Id. at 1009.

      1.     Warden Pfister and Acting Director Jeffreys

      Defendants Jeffreys and Pfister argue that Silva cannot show that they, as

supervisory officials, were deliberately indifferent to the conditions in his cell.

Silva counters that “requests for relief which have fallen on deaf ears may evidence

deliberate indifference.” Dixon v. Godinez, 114 F.3d 640, 645 (7th Cir. 1997). And

signed grievance responses are sufficient to create a triable issue of fact regarding

Defendants’ knowledge. See Gray, 826 F.3d at 1008 (noting that “an inmate’s

letters to prison administrators may establish a basis for § 1983 liability” where

“the communication, in its content and manner of transmission, gave the prison

official sufficient notice to alert him or her to an excessive risk to inmate health or

safety” (cleaned up). Here, both Pfister and the current Acting Director signed

Silva’s grievance.

      Furthermore, where the evidence demonstrates a systemic problem, senior

officials like the Warden of Stateville and the Acting Director of IDOC could be

expected to have “personal responsibility” for resolving the situation.            See



                                          15
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 16 of 21 PageID #:602




Antonelli, 81 F.3d at 1428–29. “Although no bright-line test determines when a

condition is ‘potentially systemic’ rather than ‘clearly localized’ . . . the Seventh

Circuit has indicated that . . . pest infestations . . . are unlikely to affect only one

inmate in isolation.” Britton v. Williams, No. 16 C 11180, 2017 WL 4410117, at *4

(N.D. Ill. Oct. 4, 2017) (citing Antonelli, 81 F.3d at 1427–29; Smith v. Dart, 803

F.3d 304, 312–13 (7th Cir. 2015)). And courts have also “inferred the existence of

systemic conditions based upon allegations of generally unsanitary conditions.”

Id.

      Here, the safety and sanitation reports regularly indicated that F-House

was not free of insects, rodents, birds, and other animals. PSOAF ¶ 14. And in

2013, a monitoring report that had been “reviewed and fact-checked” by “Stateville

and IDOC administrators” stated that “[i]nmate reports of bird, rodent, cockroach,

and spider infestations [at Stateville] were common and credible,” that “Unit F

[was] in particularly poor condition, [with] peeling paint, water leaks, and mold,”

and that the cleaning supplies available to inmates were “insufficient.” 2013 John

Howard Association Report at 2 n.1, 13.

      Defendants Pfister and Jeffreys respond that even prison officials who had

actual knowledge of an excessive risk to the health or safety of an individual are

“free from liability if they responded reasonably to the risk, even if the harm

ultimately was not averted, because in that case it cannot be said that they were

deliberately indifferent.” See Peate v. McCann, 294 F.3d 879, 882 (7th Cir. 2002)

(citing Farmer, 511 U.S. at 847). But courts in this circuit have held that a jury



                                          16
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 17 of 21 PageID #:603




should determine whether the steps taken by individuals in Defendants’ positions

were, in fact, reasonable. See Santiago v. Rabideau, No. 15 C 1856, 2019 WL

1747361, at *13 (N.D. Ill. Apr. 18, 2019).       And “[k]nowingly persisting in an

approach that does not make a dent in the problem is evidence from which a jury

could infer deliberate indifference.” Gray, 826 F.3d at 1009. Thus, the question

of Pfister and Jeffreys’s deliberate indifference is one for a trier of fact.

      2.     Lieutenant Brown and Counselor Miggins

      Lieutenant Brown and Counselor Miggins argue that Silva has no evidence

from which to infer that they were deliberately indifferent to his plight. Brown

and Miggins emphasize that they “do not have a free-floating obligation to put

things to rights” when an inmate complains, and “no prisoner is entitled to insist

that one employee do another’s job.” See Burks v. Raemisch, 555 F.3d 592, 595

(7th Cir. 2009). They each assert that they acted reasonably within the strictures

of their job descriptions and thus did not act with deliberate indifference.

      Miggins further argues that in her capacity as a correctional counselor, she

was responsible for “attempt[ing] to resolve inmate grievances by contacting the

relevant staff or reviewing relevant documents.” Defs.’ Ex. J, Miggins Decl. ¶ 3,

ECF No. 69-10. But she was not personally responsible for assigning inmates to

cells, changing inmate cell assignments, cleaning cells, or maintenance and

repairs. Id. ¶ 6. Silva, for his part, does not challenge that assertion, but contends

that Miggins was responsible for identifying the person who was responsible for

remedying the conditions and bringing it to that person’s attention. See Silva Dep.



                                           17
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 18 of 21 PageID #:604




at 50:5–9 (“Q: What should Miss Miggins have done? A: Being the counselor, she

could have, you know, brought it to whoever’s responsible’s attention. That’s what

your counselor’s for. You know, so she’s like your voice . . . . [E]verybody got

different responsibilities. So she knew or should have know [sic] who is who . . . .”).

Yet, Miggins’s only response to Silva’s grievance was to tell him he should “contact

unit staff so a work order can be submitted,” without clarifying that Silva needed

to explicitly request a work order (as opposed to showing staff the state of his cell,

which, as he indicated in his grievance, he had already done). See Pl.’s Resp. DSOF

¶ 14; Grievance Response at 4 (“I made staff aware of these conditions.”). And

when Silva showed Miggins the state of his cell when she was on her rounds, her

only response was to tell him to “stop coming to seg[regation].” PSOAF ¶ 26.

      Similarly, Brown protests that he was not personally responsible for

inmates’ housing unit or cell assignments. Defs.’ Ex. I, Brown Decl. ¶ 10, ECF No.

69-9. Brown maintains that he acted reasonably when he told Silva to clean his

cell. But this argument is premised on Brown’s claim Silva could, in fact, clean

his cell after Brown instructed him to. See id. ¶¶ 4, 5 (stating that cleaning

supplies were available to inmates on a weekly basis, as well as on demand). As

discussed above, Silva has presented evidence that the cleaning supplies on hand

were not adequate to address the condition of his cell. Although Brown emphasizes

that Silva did not explicitly ask him to provide cleaning supplies or to submit a

work order, Miggins’s grievance response stated that unit staff were responsible

for submitting work orders, and Brown’s affidavit states that inmates could



                                          18
     Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 19 of 21 PageID #:605




request additional cleaning supplies. See Grievance Response at 3; Brown Decl.

¶ 5. Brown does not specify whether his responsibilities included submitting work

orders or arranging for additional cleaning supplies. As such, a trier of fact could

conclude that Brown had a responsibility to either submit a work order or arrange

for Silva to receive cleaning supplies (or both) after seeing the condition of Silva’s

cell.

        Thus, there are genuine issues of material fact as to whether Miggins and

Brown were deliberately indifferent to Silva’s conditions of confinement.

C.      Causation and Injury

        Finally, “[i]n order to succeed in a § 1983 suit, a plaintiff must ‘establish not

only that a state actor violated his constitutional rights, but also that the violation

caused the plaintiff injury or damages.’” Gabb v. Wexford Health Sources, Inc.,

945 F.3d 1027, 1032 (7th Cir. 2019) (quoting Roe v. Elyea, 631 F.3d 843, 864 (7th

Cir. 2011)). In a conditions-of-confinement case like this one, Silva must tie a

cognizable injury to “the overall lack of a sanitary environment” and Defendants’

indifference. See Gray, 826 F.3d at 1006. An injury is cognizable if “a reasonable

doctor or patient would find [it] important and worthy of comment or treatment,”

the medical condition “significantly affects an individual’s daily activities,” or the

inmate is in “chronic and substantial pain.” Id. (cleaned up).

        Here, Silva saw a doctor and was given medication for his headaches and

diarrhea. PSOAF ¶¶ 31–33; DSOF ¶ 28. Silva also says that he suffered from

trouble breathing, although he did not see a physician for that specific ailment.



                                           19
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 20 of 21 PageID #:606




PSOAF ¶¶ 31–34. Nonetheless, “[b]earing in mind that this is a prison-conditions

case, not a case about inadequate medical treatment, this is enough to show some

physical injury.” See Gray, 826 F.3d at 1006 (holding so where the plaintiff’s

asthma worsened and he developed a skin condition after exposure to the

conditions he complained of).

      Furthermore, although the Prison Litigation Reform Act bars recovery of

compensatory damages for mental and emotional injuries, 42 U.S.C. § 1997e(e), an

inmate may recover nominal or punitive damages for such harms, Gray, 826 F.3d

at 1007. Here, Silva sought out mental health treatment to deal with the stress

of the infestations, the mold, the stench, and the cacophony of F-House’s

panopticon design. PSOAF ¶¶ 35–36. And the Seventh Circuit has held that “[t]he

potential psychological harm from living in a small cell infested with mice and

cockroaches is pretty obvious.” Gray, 826 F.3d at 1008 (quoting Thomas v. Illinois,

697 F.3d 612, 615 (7th Cir. 2012)). Thus, Silva has submitted sufficient evidence

that he suffered a cognizable injury.

      Defendants also argue that Silva cannot establish a causal link between his

injuries and his conditions of confinement because he has not retained a medical

expert. But Silva can rely on the timing of his symptoms (which did not begin

until after his placement in F-House, and which resolved after he left, see PSOAF

¶¶ 31–36), as well as the “common-sense link” between mold, cold, insect dander,

and the like, and compromised breathing, headaches, and diarrhea. See Gray, 826

F.3d at 1007; see also Gomez v. Palmer, No. 11 C 1793, 2016 WL 212800, at *8



                                        20
  Case: 1:18-cv-05214 Document #: 78 Filed: 03/23/21 Page 21 of 21 PageID #:607




(N.D. Ill. Jan. 19, 2016) (noting that “a layperson may testify to the causation of

medical symptoms of injuries where such causation is within the usual and

ordinary experience of the average person”).

      Accordingly, Silva’s summary judgment materials “present triable issues of

fact for a jury, which must determine the degree of both physical and psychological

harm he suffered as a result of the infestations and dirt,” the mold, and the noise.

See id.

                                 CONCLUSION

      For the above-stated reasons, Silva has demonstrated a genuine issue of

material fact relating to each element that he must prove. As such, Defendants’

motion for summary judgment is denied.




IT IS SO ORDERED.                            ENTERED: 3/23/21




                                             __________________________________
                                             JOHN Z. LEE
                                             United States District Judge




                                        21
